UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-5022



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


DAVID MCCLEOD,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cr-843-TLW)


Submitted: May 22, 2008                       Decided:   May 27, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Arthur Bradley Parham, OFFICE OF THE
UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David McCleod appeals the district court’s order revoking

his   supervised    release   and    sentencing   him   to   ten     months’

imprisonment.      McCleod’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are

no meritorious issues for appeal, but suggesting that the district

court erred in ordering revocation and sentencing McCleod based on

supervised release violations.        McCleod has been informed of his

right to file a pro se supplemental brief, but has not done so.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.         McCleod admitted to

violations of his supervised release, and his sentence, which was

within the advisory guidelines range, was reasonable. Accordingly,

we affirm the district court’s judgment.      This court requires that

counsel inform his client, in writing of his right to petition the

Supreme Court of the United States for further review.               If the

client requests that such a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.              Counsel’s

motion must state that a copy thereof was served on the client.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                                    AFFIRMED

                                    - 2 -